Title: To John Adams from Edward Bridgen, 13 July 1781
From: Bridgen, Edward
To: Adams, John



Sir
London July 13 1781

By the direction of our Mutual Friend Mr. Jennings I have sent to Ostend to the Care of Messrs. Theodoor Van Moorsel & Co. there, a Small packadge of Books Viz: Two Parliamentary Registers. The principles of Law and Goverment, and (by Mistake) a Novell called the Revolution which I was not apprized of untill too late.
You will also find 2 large 4to. Volumes of the Memoirs of Thos. Hollis Esqr. sent you by a Friend to Man. 2 Small Pamphlets called the Means of National defence by a Free Militia those I beg your Acceptance of. One also by a Friend of these you may have as Many as you please if you think they will be acceptable to your Friends.
Be pleased to know that the friend Edmond Jenings takes the liberty to assure you, Sir that I am allways at your command Yr. very huml. Servt.

Edwd: Bridgen

 